 

Exhibit 10.20

 

VIRTUALFUND.COM™

YOUR VENTURE RESOURCE COMPANY

 

 

 

August 23, 1999

 

 

 

Tim Duoos

6412 Lyndale Avenue South

Richfield, MN  55423

 

Dear Tim:

 

I am very pleased to be able to offer you the opportunity to join the Board of
Directors of VirtualFund.com, Inc.

 

I believe your participation will give us a significant boost in our efforts to
retool the company as the first step in building a world class “E-Team”.  We are
totally committed to searching out the best minds in pursuit of our strategy to
diversify and embrace the Information Technology (IT) market opportunity.

 

As coined by Walt Disney, we are looking for a select few who can “Think,
Believe, Dream and Dare”.

 

As consideration for your participation on our Board, we are prepared to enter
into a simple consulting agreement related specifically to guiding us in
developing financing tactics for our IT acquisition program.  This consultancy
fee shall be in lieu of Director’s fees and in an amount of not less than
$36,000 per year.  In addition, we are prepared to grant 12,500 options per
year, with a strike price of $1.65 per share, vesting annually on the
anniversary for the next eight years of service on our Board.  If you continue
to serve for the full eight year vesting period, you would earn the entire
100,000 share grant at the original $1.65 strike price.

 

We plan to convene two times per year in person and probably another two times
per year by telephone as a formal group.  In addition to that, I will probably
chase you on the phone once or twice per quarter just to bend your ear or have
you bend mine.

 

We have a Compensation Committee, Audit Committee and a Stock Option Committee. 
We ask that you participate as an outside director in the Audit Committee and,
of course, any others that may hold particular interest.

 

 

--------------------------------------------------------------------------------


 

We sincerely hope that you will find our offer worthwhile.  We are looking
forward to your being able to share in the financial rewards of our next phase
of growth.  I know you will be able to stimulate our troops as a key contributor
to our developing world class E-Team.

 

If this offer is acceptable, please provide your signature and return one copy.

 

 

 

Sincerely,

 

/s/ Mel Masters

 

 

Mel Masters

CEO, VirtualFund.com, Inc.

 

 

 

Accepted By:

 

 

/s/ Tim Duoos

Tim Duoos

 

8/23/99

Date

 

 

--------------------------------------------------------------------------------


 

VIRTUALFUND.COM™

YOUR VENTURE RESOURCE COMPANY

 

November 30, 1999

 

Mr. Tim Duoos

Lyndale Gardens

6412 Lyndale Avenue South

Richfield, MN  55423

 

Dear Tim:

 

Per our discussions regarding the difficult and stressful period in which VFND
now finds itself, the company shall make the following adjustments to the
financial commitments we have made to you as a Director and Consultant:

 

1.               We shall accelerate the VFND option vesting period, which was
previously eight (8) years, to a four (4) year period from your starting date as
a Director.  Your strike price shall not change.

 

2.               With respect to your $36,000 annual consultancy fee, we will
modify this component by granting warrants to purchase common stock in VFND at
$2.00 per share which can be funded exclusively by waiving the annual consulting
fee of $36,000 at the end of each year of service. Accordingly, the grant of
warrants will be for 72,000 shares at $2.00 each which will be only available
for purchase at the rate of 9,000 warrants per six (6) months of service for
each of the next four (4) years.

 

Additionally we believe that B2BXchange.com, Inc., our wholly owned subsidiary,
will be in a position in the coming year to seek independent financing and
potentially move to the IPO stage.  As a participate in this exciting
development, we will grant an additional 100,000 options in B2BXchange.com,
Inc., which shall vest over the next four (4) years (25,000 per year) and carry
a strike price of $.25.

 

Under separate cover we shall detail restrictions on options in B2BXchange.com,
Inc., which will include the same limitations and restrictions as the yet to be
adopted Employee Option Plan.  The B2BXchange.com, Inc., grant requires that
these options shall be valid and exercisable after the underwriter holdback
period, which follows a successful IPO.

 

 

--------------------------------------------------------------------------------


 

We sincerely appreciate your continued participation and valuable contributions
during these trying times.  We will deliver additional documentation on all
options and warrants shortly.

 

Sincerely,

 

/s/ Mel Masters

 

 

 

 

Mel Masters

 

Accepted by:

 

/s/ Tim Duoos

CEO, VirtualFund.com, Inc.

 

 

 

November 30, 1999

 

 

--------------------------------------------------------------------------------